DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         GERALD URBANEK,
                             Appellant,

                                    v.

     ADSMP HOLDINGS, LLC, as Assignee of Atkinson, Diner, Stone,
    Mankuta & Ploucha, P.A. and Fowler, White Boggs, P.A., a Florida
   limited liability company, KATHLEEN A. RAGLAND and JESSE H.
                                 DINER,
                                Appellees.

                              No. 4D17-3869

                          [January 31, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael L. Gates, Judge; L.T. Case No. CACE 16-007905
(12).

   Alan B. Rose, Gregory S. Weiss and Erica Lester Sadowski of Mrachek,
Fitzgerald, Rose, Konopka, Thomas & Weiss, P.A., West Palm Beach, for
appellant.

  Raymond L. Robin and Kerry Valdez of Keller Landsberg, PA, Fort
Lauderdale, for Appellee Jesse H. Diner.

PER CURIAM.

  Affirmed.

CIKLIN, CONNER and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.